Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.
CLAIM OBJECTIONS
Claim 41 is objected to because of the following informalities: 
 …
wherein the processor is configured to move at least one of an eye or mouth represented in the second display image relative to a position in the first display image in response to the detected motion of the.
As claim 41 is assumed to correspond to claim 20 scope, claim 41 will be interpreted as  “in response to the detected motion of the user.…”
Appropriate correction is required.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8, 13-20, 22-24, 27-29 & 34-41 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 13-15, 17-18 & 40 of U.S. Patent 10,761,721 of Application 16/421,387
As to independent claims 1 & 22, instant application discloses receiving a first image from a camera (‘721 Claim 40 recites a camera configured to scan face); determining at least one facial feature in the first image (‘721 Claim 1 recites determining at least one facial feature location in an image); generating, based on the at least one facial feature, an initial image mesh that comprises at least one vertex corresponding to the at least one facial feature (‘721 Claim 1 recites generating, based on the at least one facial feature location, an image mesh that comprises at least one vertex corresponding to the at least one facial feature location); outputting a first display image based on the initial image mesh (‘721 Claim 1 recites generating an edited image based on the updated image mesh, wherein movement of the eyes and mouth are presented to the user on a display…Examiner also submits this process is iterative (e.g. display continuously updates based on motion)); detecting a motion of a user of the electronic device based on data received from the camera, the data representing at least a portion of the user (‘721 Claim 1 recites obtaining at least one gesture input from a user via an image sensing device); determining an updated image mesh based on the detected motion of the user, wherein a location of the at least one vertex corresponding to the at least one facial feature is different between the initial image mesh and the updated image mesh (‘721 Claim 1 recites determining an updated image mesh based on the at least one gesture input; and generating an edited image based on the updated image mesh, wherein movement of the eyes and mouth are presented to the user on a display…Examiner also submits this process is iterative (e.g. display continuously updates based on motion)); and outputting a second display image based on the updated image mesh (‘721 Claim 1 recites determining an updated image mesh based on the at least one gesture input; and generating an edited image based on the updated image mesh, wherein movement of the eyes and mouth are presented to the user on a display).
As to claims 2 & 23, instant application discloses wherein the at least one facial feature is associated with an eye or mouth. (‘721 Claim 1 recites wherein eyes and a mouth in the image are moved in response to the gesture input)
As to claims 3 & 24, instant application discloses detecting a gesture based on the detected motion of the user. (‘721 Claim 1 recites wherein eyes and a mouth in the image are moved in response to the gesture input)
As to claims 6 & 27, instant application discloses wherein determining the updated image mesh comprises determining shifting information based on the detected motion of the user, Page 2 of 9Application No. 16/986,238 Customer No: 23696.wherein the shifting information is associated with the at least one vertex of the initial image mesh and provides a pixel map that maps an image vertex pixel to a corresponding edited image vertex pixel based on the shifting information, and wherein generating the second display image comprises interpolating a location of other pixels in the second display image based on the pixel map. (‘721 Claim 1 recites wherein the at least one editing action provides shifting information for the at least one vertex of the image mesh and provides a pixel map that maps an image vertex pixel to a corresponding edited image vertex pixel based on the shifting information, wherein eyes and a mouth in the image are moved in response to the gesture input; determining an updated image mesh based on the at least one gesture input; and generating an edited image based on the updated image mesh, wherein movement of the eyes and mouth are presented to the user on a display)
As to claims 7 & 28, instant application discloses validating the detected gesture.
(‘721 Claim 7 recites validating the at least one gesture input.)
As to claims 8 & 29, instant application discloses wherein validating the detected gesture comprises determining whether the detected motion of the user is greater than a motion threshold. (‘721 Claim 8 recites wherein validating the at least one gesture input comprises determining whether a motion of the at least one gesture input is greater than a motion threshold.)
As to claims 13 & 34, instant application discloses validating the detected gesture.
(‘721 Claim 13 recites maintain an editing action list.)
As to claims 14 & 35, instant application discloses adding at least one editing action to the editing action list. (‘721 Claim 14 recites adding the at least one editing action to the editing action list.)
As to claims 15 & 36, instant application discloses wherein the at least one editing action is a caricature action. (‘721 Claim 15 recites wherein the editing action is a caricature action.)
As to claims 16 & 37, instant application discloses wherein the detected gesture is not touch based. (‘721 Claim 1 recites wherein the at least one gesture input is not touch-based;)
As to claims 17 & 38, instant application discloses wherein the detected gesture is based on movement of a finger or stylus. (‘721 Claim 17 recites wherein the gesture input is based on movement of a finger or stylus.)
As to claims 18 & 39, instant application discloses wherein generating the second display image comprises interpolating pixels that are not associated with the at least one vertex.
(‘721 Claim 18 recites wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex.)
As to claims 19 & 40, instant application discloses wherein the camera is configured to scan a face. (‘721 Claim 40 recites scanning a face.)
As to claims 20 & 41, instant application discloses wherein the processor is configured to move at least one of an eye or mouth represented in the second display image relative to a position in the first display image in response to the detected motion of the user. (‘721 Claim 1 recites determining at least one editing action based on the at least one gesture input, wherein the at least one editing action provides shifting information for the at least one vertex of the image mesh and provides a pixel map that maps an image vertex pixel to a corresponding edited image vertex pixel based on the shifting information, wherein eyes and a mouth in the image are moved in response to the gesture input; determining an updated image mesh based on the at least one gesture input; and generating an edited image based on the updated image mesh, wherein movement of the eyes and mouth are presented to the user on a display)






CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 20, 22-24 & 41 are rejected under 35 U.S.C. 103 as being unpatentable over
CHOI et al. (U.S. Publication 2012/0113106) in view of Poot et al. (U.S. Publication 2010/0302138)
As to claims 1 & 22, CHOI discloses determining at least one facial feature in the first image (142a, [0052-0065] & Fig. 1 discloses marking processing unit 142a compares a face standard model with the feature information extracted from the face photo, and a marking may be performed on vertices constituting a left eye, a right eye, a nose, the line of a jaw, and a contour line of lips.  That is, the marking processing unit 142a provides an interface for designating at least one or more vertices among a left eye, a right eye, a nose, the line of a jaw, and a contour line of lips to compare the standard 3D face model with the face feature information.); generating, based on the at least one facial feature, an initial image mesh that comprises at least one vertex corresponding to the at least one facial feature (142a, [0052-0065] & Fig. 1 discloses marking processing unit 142a compares a face standard model with the feature information extracted from the face photo, and a marking may be performed on vertices constituting a left eye, a right eye, a nose, the line of a jaw, and a contour line of lips.  That is, the marking processing unit 142a provides an interface for designating at least one or more vertices among a left eye, a right eye, a nose, the line of a jaw, and a contour line of lips to compare the standard 3D face model with the face feature information.); outputting a first display image based on the initial image mesh (142a, [0052-0065] & Fig. 1 discloses the marking processing unit 142a provides a user interface for moving a vertex constituting each feature vertex to modify the standard 3D face model.  When the vertex forming the feature vertices is moved, face regions are designated to be modified corresponding to the movement of the vertex. Therefore, the marking processing unit 142a provides an interface for offering a control parameter for controlling these face regions to be modified.); determining an updated image mesh based on the user input, wherein a location of the at least one vertex corresponding to the at least one facial feature is different between the initial image mesh and the updated image mesh (142a, [0052-0065] & Fig. 1 discloses the marking processing unit 142a provides a user interface for moving a vertex constituting each feature vertex to modify the standard 3D face model.  When the vertex forming the feature vertices is moved, face regions are designated to be modified corresponding to the movement of the vertex. Therefore, the marking processing unit 142a provides an interface for offering a control parameter for controlling these face regions to be modified.); and outputting a second display image based on the updated image mesh (142a, [0052-0065] & Fig. 1 discloses the marking processing unit 142a provides a user interface for moving a vertex constituting each feature vertex to modify the standard 3D face model.  When the vertex forming the feature vertices is moved, face regions are designated to be modified corresponding to the movement of the vertex. Therefore, the marking processing unit 142a provides an interface for offering a control parameter for controlling these face regions to be modified.).
CHOI disclose receiving an image for processing (100, [0032] & Fig. 1); determining an updated image mesh based on the user input (142a, [0052-0065] & Fig. 1 discloses the marking processing unit 142a provides a user interface for moving a vertex constituting each feature vertex to modify the standard 3D face model.  When the vertex forming the feature vertices is moved, face regions are designated to be modified corresponding to the movement of the vertex. Therefore, the marking processing unit 142a provides an interface for offering a control parameter for controlling these face regions to be modified.).
CHOI is silent to said image being received from a camera; determining an updated image mesh based on the detected motion of the user.
However, Poot’s discloses receiving an image for a camera (Figs. 1A-1B & [0057] discloses a user may wish to modify aspects of a mesh model of a person that is generated based on the image data captured by the capture device (20, Fig. 1A-1B)); determining an updated image mesh based on the detected motion of the user (Abstract & Fig. 1A-1B, A system wherein a user wishes to track a user’s motion or gestures performed in a physical space and map them to visual representation of the user).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify CHOI’s disclosure to include the above limitations in order to allow user better adjust movements for desired outcomes.




As to claims 2 & 23, CHOI in view of Poot discloses everything as disclosed in claims 1 & 22. In addition, CHOI discloses wherein the at least one facial feature is associated with an eye or mouth. (142a, [0052-0065] & Fig. 1 discloses marking processing unit 142a compares a face standard model with the feature information extracted from the face photo, and a marking may be performed on vertices constituting a left eye, a right eye, a nose, the line of a jaw, and a contour line of lips.  That is, the marking processing unit 142a provides an interface for designating at least one or more vertices among a left eye, a right eye, a nose, the line of a jaw, and a contour line of lips to compare the standard 3D face model with the face feature information.);
As to claims 3 & 24, CHOI in view of Poot discloses everything as disclosed in claims 1 & 22. In addition, Poot discloses wherein the at least one input is at least one gesture input.
(Abstract & Fig. 1A-1B, A system wherein a user wishes to track a user’s motion or gestures performed in a physical space and map them to visual representation of the user).
As to claims 20 & 41, CHOI in view of Poot discloses everything as disclosed in claims 1 & 22. In addition, CHOI discloses wherein the processor is configured to move at least one of an eye or mouth represented in the edited image in response to the at least one input. (142a, [0052-0065] & Fig. 1 discloses the marking processing unit 142a provides a user interface for moving a vertex constituting each feature vertex to modify the standard 3D face model.  When the vertex forming the feature vertices is moved, face regions are designated to be modified corresponding to the movement of the vertex. Therefore, the marking processing unit 142a provides an interface for offering a control parameter for controlling these face regions to be modified.);

Claims 7-8, 16-17, 19, 28-29, 37-38 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S. Publication 2012/0113106) in view of Poot et al. (U.S. Publication 2010/0302138) as applied in claims 1 & 22 as applied above further in view of Hayward et al. (U.S. Publication 2012/0176401)
As to claims 7 & 28, CHOI in view of Poot discloses everything as disclosed in claims 1 & 22 but is silent to validating the at least one input.
However, Hayward discloses validating the at least one input. (See Pinch Gesture 1304/1306, Fig. 13 & [0074])
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify CHOI in view of Poot’s disclosure to include the above limitations in order to bypass possible input error. 
As to claims 8 & 29, CHOI in view of Poot & Hayward discloses everything as disclosed in claims 7 & 28. In addition, Hayward discloses wherein validating the at least one input comprises determining whether a motion of the at least one input is greater than a motion threshold. (See Pinch Gesture 1304/1306, Fig. 13 & [0074])
As to claims 16 & 37, CHOI in view of Poot discloses everything as disclosed in claims 1 & 22 but is silent to wherein the at least one input is not touch based.
However, Hayward discloses the at least one input is not touch based. (Para. 0074 & Fig. 13 discloses user input touch based and non-touch based)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify CHOI in view of Poot’s disclosure to include the above limitations in order to provide flexibility in input to satisfy sanitary requirements.
As to claims 17 & 38, CHOI in view of Poot & Hayward discloses everything as disclosed in claims 16 & 37. In addition, Hayward discloses wherein the at least one input is based on movement of a finger or stylus. (See Para. 0074 & Fig. 13 (finger gestures), 0086 (stylus))
As to claims 19 & 40, CHOI in view of Poot discloses everything as disclosed in claims 1 & 22 but is silent to scanning a face.
However, Hayward discloses scanning a face. (Para. 0013 discloses face algorithms may be employed such that, once the “focus” of an image processing routine, i.e., the central location of the image filter’s effect, has been placed on an area of the image determined to be a human face)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify CHOI in view of Poot’s disclosure to include the above limitations in order to capture greater detail sometimes missed by normal image capture.
Claims 6, 18, 27 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over
CHOI et al. (U.S. Publication 2012/0113106) in view of Poot et al. (U.S. Publication 2010/0302138) as applied in claims 1 & 22 as applied above further in view of Design Choice 
As to claim 6 & 27, CHOI in view of Poot discloses everything as disclosed in claims 5 & 26. In addition, CHOI discloses wherein the at least one editing action provides shifting information for the at least one vertex of the initial image mesh and provides a pixel map that maps an image vertex pixel to a corresponding edited image vertex pixel based on the shifting information.  (142a, [0052-0065] & Fig. 1 discloses the marking processing unit 142a provides a user interface for moving a vertex constituting each feature vertex to modify the standard 3D face model.  When the vertex forming the feature vertices is moved, face regions are designated to be modified corresponding to the movement of the vertex. Therefore, the marking processing unit 142a provides an interface for offering a control parameter for controlling these face regions to be modified.);
CHOI in view of Poot is silent to wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex.
However, it would have been an obvious matter of design choice to wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex since the applicant has not disclosed that wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex for the advantage of optimizing resource usage.
As to claim 18 & 39, CHOI in view of Poot discloses everything as disclosed in claims 1 & 22 is silent to wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex.
However, it would have been an obvious matter of design choice to wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex since the applicant has not disclosed that wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex for the advantage of optimizing resource usage.
Claims 13-15 & 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over
CHOI et al. (U.S. Publication 2012/0113106) in view of Poot et al. (U.S. Publication 2010/0302138) as applied in claims 1 & 22 as applied above further in view of Bartlett et al. (U.S. Publication 2010/0086215)
As to claims 13 & 34, CHOI in view of Poot discloses everything as disclosed in claims 1 & 22 but is silent to comprising maintaining an editing action list.
However, Bartlett’s Abstract, Fig. 2 & Para. 0037-0043 discloses comprising maintaining an editing action (Facial Action) list.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CHOI in view of Poot’s disclosure to include the above limitations in order to quantify facial actions via comparison. 
As to claims 14 & 35, CHOI in view of Poot & Bartlett discloses everything as disclosed in claims 13 & 34 but is silent to adding the at least one editing action to the editing action list.
However, Bartlett’s Paragraphs 0013, 0027-0030, 0032-0033 discloses adding the at least one editing action to the editing action list.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CHOI in view of Poot & Bartlett’s disclosure to include the above limitations in order to recognize varying/new facial actions. 
As to claims 15 & 36, CHOI in view of Poot & Bartlett discloses everything as disclosed in claims 14 & 35 but is silent to wherein the editing action is a caricature action.
However, Bartlett’s Abstract, Fig. 2 & Para. 0037-0043 discloses wherein the editing action is a caricature action.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CHOI in view of Bartlett’s disclosure to include the above limitations in order to quantify facial actions via comparison. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661